IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2351 Disciplinary Docket No. 3
                                :
                Petitioner      :              File Nos. C4-16-85 and C4-16-919
                                :
           v.                   :              Attorney Registration No. 91152
                                :
JESSE J. WHITE,                 :              (Washington County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM


       AND NOW, this 15th day of March, 2017, following consideration of the parties’

responses to this Court’s Rule to Show Cause why Respondent should not be placed

on temporary suspension, the Rule is made absolute. It is provided that:

       1. Respondent is placed on temporary suspension until further definitive action

by this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Washington County

shall enter such orders as may be necessary to protect the rights of Respondent’s

clients or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).
      This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.